 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmericanMachineryCorporationandUnitedSteelworkersofAmerica,AFL-CIO.Case12-CA-4211January 16, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIA.On November 4, 1968, Trial Examiner LouisLibbin issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.reinstatement In its duly filed answer, Respondent deniesall unfair labor practice allegations.Pursuant to due notice, a hearing was held before me atOrlando, Florida, on September 17 and 18, 1968. Allpartiesappeared at the hearing, were represented bycounsel, and were given full opportunity to participatetherein.On October 15, 1968, all parties filed briefs whichI have fully considered.'Respondent's motion to dismiss the complaint, madebefore the close of the hearing and upon which I reservedruling, is hereby denied. For the reasons hereinafterindicated, I find that Respondent violated Section 8(a)(1)and (3) of the Act.Upon the entire record2 in the case, and from myobservationof the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Florida corporation, is engaged in themanufacture, sale, and distribution of citrus, vegetable andcanning machinery. During the 12-month period precedingthe issuance of the instant complaint, Respondent soldand shipped goods and materials, valued in excess of$50,000, from the State of Florida to points locatedoutside the State of Florida.Upon the above admitted facts, I find, as Respondentfurtheradmits in its answer, that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the recordshows, and I find, that United Steelworkers of America,AFL-CIO, the Charging Party herein called the Union, isa labor organization within the meaning of Section 2(5) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andorders that the Respondent, American MachineryCorporation,Orlando, Florida, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOUIS LIBBIN, Trial Examiner: Upon charges filed onApril 25, 1968, by United Steelworkers of America,AFL-CIO, herein called the Union, the General Counselof the National Labor Relations Board, by the RegionalDirector forRegion 12 (Tampa, Florida), issued acomplaint, datedAugust 12, 1968, against AmericanMachinery Corporation, herein called the Respondent.With respect to the unfair labor practices, the complaint,as subsequently amended, alleges, in substance, thatRespondent violated Section 8(a)(1) and (3) of the Act byfailing and refusing to reinstate former striking employeessubsequenttotheirunconditionalrequestforIII.THE UNFAIR LABOR PRACTICESThe sole issue in this proceeding is whether Respondentviolated Section 8(a)(1) and (3) of the Act by refusing andfailing to reinstate economic strikers after the terminationof the strike.A. The FactsAs counsel for Respondent concedes in his brief, thereisno significant conflict with respect to the relevant andmaterial facts.1.The strikeRespondent has recognizedthe Unionas the exclusiverepresentativeofitsproductionandmaintenanceemployeesat the Orlando, Florida, plant from about April7,1952, to about February 6, 1968. They have beenparties to collective-bargaining agreements covering thisunit since1952. The lastsuch agreementexpired by itsterms on October15, 1967.As the Board's rules make no provisions for reply briefs, Respondent'sreply brief, filed on October 21, 1968, has been rejected'Certain inadvertent errors in the transcript have been noted andcorrected174 NLRB No. 25 AMERICAN MACHINERY CORPORATION131When negotiations for a new contract becamedeadlocked on October 17, 1967, the entire unit ofapproximately 50 employees went on strike in support ofthe Union's demands and picketed Respondent's plant. Byregistered letter dated November 14, 1967, and signed byPresident Sharts, Respondent notified each of the strikersthatYou havebeenpermanently replacedasanemployee of American Machinery Corporation."InthelatterpartofJanuary1968,UnionRepresentativeDavidson requested President Sharts tomeet for contractnegotiations.By letter dated February 6,1968, Sharts refused to bargain because of a "good faithdoubt" of the Union's majority status and announced that"unless anduntil the Union establishes its position as themajority representative of the employees, the Companywillno longer recognize the Union as representing theemployees."Thereafter,theUnionfiledarefusal[-to-bargain chargewhichwas dismissed by theRegional Director, and his action was sustained on appeal.2.Request for reinstatement; Respondent's refusalsand failure to reinstateThe strike and picketing ended on March 13, 1968. Onthat date, Union Representative Davidson signed and sentthe following registered letter, addressed to PresidentSharts and received by him the following day:Please be advised that the strike by your employeesisterminated.At this time, your employees herebyunconditionally offer to return to work immediatelyand request reinstatement. This offer is made on behalfof all employees who went on strike and have notreturned to work to date.In the event there are no openings as of the date youreceive this offer,you are furtheradvised that saidemployeeswillbe availablefor employment to fillopenings whenthey develop orvacanciescreated by thedepartureof employees now working.[Emphasissupplied.]By reply letter from Sharts, dated March 21, 1968,Davidson was advised that -At the time of receipt of your letter and at this time,our work force is fully manned and we have no jobopenings.When job openings occur, the strikers, likeanyotherapplicants,willbeconsideredonanondiscriminatory basisif theymakeapplications foremployment and keepthese applicationscurrent.We donot give any applicants any preferential hiring statusand we will hire to meet our needs from any availablesource. [Emphasis supplied.]Thereafter, 17 strikers made individual applications fortheir jobs. Thus, Samuel Carlis went to the plant about 3or 4 days after the picketing ended and was given anemployment application by Sharts' secretary. He filled itout and returned it to the plant on March 26. CharlesMoore telephoned PlartManagerWittick concerningemployment and was told to file an application. He alsotelephoned Sharts about a week after the strike ended andwas told they had enough employees and were not hiring.He went to the plant, got an employment application fromSharts` secretary, filled it out and returned it on March22. Sammy Thompson talked about his job to Sharts atthe plant on March 20. Sharts stated he would hire thestrikers back as jobs became available but that they wouldreturn as new employees, with no seniority and "nothingwhatsoever," and that he would have to fill out anapplication. Thompson filed his application on March 22.Philip Rooks telephoned Foreman Ruff on March 13 and14. In the first conversation, Ruff stated he did not knowif any jobs were available; in the second conversation, hestated that no jobs were available for Rooks. About aweek later, Rooks applied in person to Sharts who statedthat no jobs were available and that if he came back itwould be as a "new man" with no seniority. Sharts gaveRooks an employment application blank to fill out andpromised, "I'll let you know when something opened up."Rooks submitted his application onMarch 24. GeneNorris talked to Sharts about 3 or 4 days after the strikeand asked about his job. Sharts stated everything wasfilled up, gave Norris an application, told him to keep it"current," and promised to let him "know if anythingopened." Norris submitted his application on March 26.About 2 months before the instant hearing, Norristelephoned PlantManager Wittick, asked if there wereany openings, and was told there were none. RobertMollinari was given an application to fill out by Sharts'secretary who stated that the company was filled up andwas not hiring at that time but was only takingapplications.Mollinari submitted his application onMarch 26. Billy Johnson saw Wittick at the plant about 3days after the strike and asked about getting his job back.Wittick stated they were all filled up. Earl Shopetelephoned Sharts about his job about March 19 and wastold his job was filled. A few days after the strike RobertTaylor and G. Lowery each got an application fromSharts' secretary. They returned them on March 27 andMarch 26, respectively. Charles Patterson talked to Shartsin his office about the first part of April, was told hewould have to be hired as a "new man" without seniority,and was given an employment application to fill out.Patterson testified that he mailed it back about a weeklater,while Sharts testified that the Company had norecordofhavingreceivedhisapplication.RichardHarrison saw Sharts about his job on March 13 and wascould tell anything. Harrison returned to the plant thefollowing day.When Sharts told his secretary to giveHarrison an application blank, Harrison remarked thatSharts already had more information on him in the officethan he could possibly put down in an application. Theyboth laughed.Harrison took the application but neverreturnedit.Inthe latter part of July or early August,Harrison spoke to Wittick who stated they were filled upbecause they had hired 15 the day before and did not needanyone else. In addition, the following strikers spoke tomanagementrepresentativesabout returning to work:Melvin Engle on March 15 and 18, Fred Oliver on March18andM. Jordan on March 21 spoke to Sharts; S.Mahoney spoke to Wittick on March 14; and S. Douglasspoke to Assistant Plant Manager Morrow.3Sharts admitted that the employment application whichthe strikerswere required to fill out is the sameapplication which all new applicants for employment havebeenandarerequiredtofillout.Itisentitled"APPLICATION FOR EMPLOYMENT"and,insubstance,inquires as to the applicant's name, address,age, date of birth, citizenship, sex, marital status, physicaldefects,pastillnesses,pastarrests,children,work and'The only other disputed testimony in addition to that involving thereceipt of Patterson's application,as set forth in the text,was the disputedtestimony of Sharts that he showed strikers Thompson, Rooks and Norrisa copy of his March 21 letter to the Union and told them that "these arethe rules of the game that we have to follow " I deem it unnecessary toresolve these conflicts 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages desired, previous employment record, armed servicerecord, and education. He further admitted that, as amatter of company policy, any striker who would havebeen or would be reemployed would occupy the status of anew employee and would not carry over his old seniority.He also admitted that strikers to whom he spoke generallyinquired about whether or not they would be returning asnew employees and that he told them that they would be"returning as new employees." He further admitted thatRespondent maintains a list of all its employees with theirmailing addresses, that Respondent has not requested anystriker to report to work or informed him that a job wasavailable, and that not a single striker had been reinstatedor reemployed as of the date of the instant hearing.3. Jobs available for strikers after March 14, 1968Pursuant to the General Counsel's subpoena ducestecum,Respondent produced at the instant hearing abreakdown of all its employees from the date immediatelypreceding the strike to the time of the instant hearing,which were received in evidence as General Counsel'sexhibits as follows:GeneralCounsel'sExhibit2 is a list of all ofRespondent'semployees (51 in number) who wereemployed immediately preceding the commencement ofthe strike on October 18, 1967, together with their jobclassifications.General Counsel's Exhibit 3 is a list of Respondent'semployees who engaged in the strike (51 in number),together with their job classifications and rates of pay.These two exhibits are identical, except that the latter alsocontains the rates of pay.General Counsel's Exhibit 4 is a list of the same 51strikers,togetherwith the names of their originalreplacements and the replacements' job classifications,rate of pay and dates of employment. This shows that alloriginal replacements were employed during the month ofNovember, 1967.General Counsel's Exhibit 5 is a list of all employeeshired from the date of the commencement of the strike onOctober 18, 1967 to the date of the instant hearing,excluding the replacements listed on General Counsel'sExhibit 4, together with their dates of employment, jobclassifications and rates of pay. This list contains 121names, with the earliest and latest dates of employmentbeingNovember 1, 1967 (W. Bracey) and September 4,1968 (L. Henderson), respectively.GeneralCounsel'sExhibit6 is a list of all newemployees who appear on General Counsel's Exhibit 4(replacements)and5andwho have ceased theiremployment with Respondent together with the dates oftheiremployment terminations.This list contains 95names, with the earliest and latest termination dates beingNovember 17, 1967 (W. Bracey) and September 16, 1968(T. Fuller), respectively.In addition, President Sharts at the instant hearingtestified that on March 14, 1968, Respondent's work forceconsisted of 51 in job classifications formerly occupied bystrikers.He then named the employees who on that datewere performing the jobs or functions formerly performedby each of the named strikers, and testified as to whetheror not they were still employed in the same positions as ofthe date of the instant hearing.The General Counsel has attached to his brief twocharts which compile, in analysis form, the data containedinGeneral Counsel's Exhibits 2 through 6, inclusive, andin the testimony of Sharts as to replacement of strikers asofMarch 14, 1968, hereinabove mentioned. These areentitledAttachments A and B and indicate the specificexhibits or testimony from which the data listed therein istaken.Attachment A consists of nine columns, labeled Athrough I, inclusive, with a heading on each columnindicating the nature of the information listed therein andthe Exhibit Number or portion of the record from whichthis information is taken. Attachment B sets forth thenames of all employees hired after March 14, 1968, inspecified classifications, together with their dates of hireand termination, where applicable. Attachements A and Bcontain data which appear only in the instant record, arepurelyfactual,andinvolveno interpretationsorconclusions. I have checked the data and informationcontained in theseAttachments and find that theyaccuratelyreflecttherecord.IaccordinglyadoptAttachments A and B as part of my decision and haveannexed photo copies thereto.As previously noted, Sharts admitted that as of March14, 1968, the date he received the Union's unconditionalrequest for reinstatement, Respondent's total work forceconsisted of 51 employees. An examination of GeneralCounsel's Exhibit 5 shows that since March 14, 1968,Respondent employed approximately 85 new employees inpositions which strikers formerly occupied, as is reflectedinAttachment B. Moreover, an examination of GeneralCounsel's Exhibits 4, 5, and 6 shows that Respondent'stotalwork force in classifications formerly occupied bystrikers increased to 77 as of the date of the instanthearing. iThe reason for the 50 percent increase in the workforce and for the unusually large number of new hires isdue to several factors. One factor is the great turnover, asshown by the employment terminations. It was and isRespondent's admitted policy to hire all employees on a60-day probationary period. Respondent admitted thatsomeemployees,beforecompletingtheir60-dayprobationaryperiod,eitherquitorwere terminatedbecause they proved to be unsatisfactory. In addition,Respondent's business is seasonal. Sharts testified that the"busy season" is "from May till the first of November"and that during that period they increased the work forcein existing classifications.Sharts testified that he was "pretty well versed" in thestrikers'qualificationsand that at the time of theirapplication they were considered for all the classificationswhich they had occupied. He further admitted thatpositions in the same classifications were interchangeable.General Counsel's Exhibits show that many strikers hadoccupied a number of classifications in addition to the onewhich his replacement occupied on March 14, 1968.. Forexample, Attachment A shows that striker Blackburn hadoccupied three classifications (MS LDMN.-WBA-IW2)but that Hubbard, his replacement, occupied only theclassification ofMS Ldmn; striker C. H. Moore occupiedthreeclassifications(WBA3-MS2-Elec.Maint.)butCusick, his replacement, occupied only the classificationof Elec.Maint.; and striker Patterson occupied threeclassifications(WBA2-IW2-WS3)butSwords,hisreplacement, occupied only the classification of IW3. Thesame situation occurred with respect to many otherstrikers.AfterMarch 14, 1968, new employees were hiredin the remaining classifications which these strikers hadThis figure is computed by adding the 51 replacements listed in Exh. 4to the 121 other employees hired since October 18, 1967, which are listedinExh 5, and subtracting the 95 employees who appear on these twoexhibits and who were terminated as shown on Exh. 6 AMERICAN MACHINERY CORPORATIONoccupied and for which they were qualified.A comparison of Columns F and I with Column B onAttachment A shows that as of March 14, 1968, thepositions of 24 strikers5 were filled by replacements whodid not have the same skills or job classifications. Newemployees were subsequently hired in the skills and jobclassificationsof these strikers. The strikers of coursewere also qualified to fill lesser skilled jobs. For example,a first class welder burner-assembler (WBA) was qualifiedto fill the job of a second or third class, and a leadmanWBA was qualified to fill the jobs of all three classes.Moreover it appears that Respondent did some shiftingand jugglingin determiningwho constituted some of thereplacements for specific strikers. Thus, a comparison ofColumn D with Column F of Attachment A shows that asofMarch 14, 1968, substitutions were made for theoriginalallegedpermanent replacements for specificstrikersalthough the original replacements were stillemployed. In some cases, the original replacement wasthendesignatedas the permanent replacement of adifferent striker as of March 14, 1968.6 Admittedly, manyof the initial alleged permanent replacements terminatedtheir employment after the end of the strike, as appearsfrom Columns D and E of Attachment A.TheGeneralCounselalsocontendsthat,sinceRespondent had a policy of requiring all new employees toserve a 60-day probationary period, all replacements whohad not served their full probationary period as of March14,1968,whenRespondentreceivedtheUnion'sunconditionalrequestforreinstatement,werenotpermanentand thereforewereoccupyingpositionsavailable to the strikers. The Board refused to take such apositioninKansasMilling Company,97 NLRB 219, 220,225-226.' In that case, the Board held that only thoseemployees who were terminated within their probationaryperiod should not be regarded as permanent employeesand that positions occupied by them were not filled bypermanent replacements as of the date of the request forreinstatement.An examination of Columns F, G, and HofAttachmentA discloses only three probationaryreplacements who fall within this category.'In any event, even without regard to the probationarystatus of some of the replacements or new hires, I findupon consideration of all the foregoing that after March14, 1968, a sufficient number of openings and vacanciesbecame available in all categories formerly held by thestrikers and for which they were qualified to have enabledRespondent to have reinstated all the strikers. YetRespondent admittedly made no effort to offer any of theavailable jobs to any of the strikers, a list of whosenames, addresses, and telephone numbers were admittedlyinitsrecords. Instead,Respondent admittedlymadeseveral inquiries sinceMarch 13, 1968, of the FloridaStateEmployment Service and of certain employmentagencies for the purpose of securing referrals. Indeed,'Harrison,F F Oliver,Hampton, Hores,Dorman, Shope,Van Kirk,Ligas, Jarvis,Norris,Patterson,Molinari,Mahoney, Todd, Lowery,Johnson, Davis,McMullen,Peterson,Foggia, Price, Socky,Morrison, andParker'See,e g , original replacements Foster,Hughes,Cusick,Morgan,Robinson,Loggins,Hendricks,Reilly,Hastings,Burns,Williams, Sandersand L. Conley'The cases citedin the G C br.are inapposite as they turned on theirown factswhich are significantly different from those in the instant case.IF.Brown,E. Thomas, andT. Russ.In addition,G. C Exh 5 and 6show thatan additional probationary employee, Gaskins,who is not listedas a replacement as of March 14, 1968, was also terminated within hisprobationary period133Sharts testified that "its possible"healsosoughtemployees from other places.In addition,Respondentadmittedly hired some employees from a nearby closedplant of theCitrusMachineryCompany.4.Respondent's contentions and concluding findingsCounsel for Respondent contends in his brief that thereisno proof that the Union acted as agent for the strikersinmaking the unconditional request for reinstatement onMarch 14, 1968, in view of the fact that at that time theUnionwasno longer the recognized bargainingrepresentativeat the plant. I find no merit in thiscontention. The Union admittedly represented the strikerswhen the strike began. That fact was not changed by theUnion's failure to represent the replacements. There is noevidence that the Union's authority to speak on behalf ofthe strikers had been revoked. Moreover, at no time didSharts or any other representative of Respondent questionDavidson's authority to speak on behalf of the strikers.On the contrary, Sharts' reply letter implies a recognitionof Davidson's status inthat respect. I find that a validunconditional request for reinstatement was made byUnion Representative Davidson on behalf of all strikerson March 14, 1968.Counsel for Respondent further contends that as nojobs were available on March 14, 1968, and as the strikersdid not comply with Respondent's requirement that theyfile individual employment applications and keep themcurrent,Respondent owed the strikers no further dutywhensubsequentopeningsandvacanciesbecameavailable. I do not agree.InLaidlawCorporation,171NLRB No. 175, theBoard held "that economic strikers who unconditionallyapply for reinstatement at a time when their positions arefilledby permanent replacements: (1) remain employees;(2) are entitled to full reinstatement upon the departure ofreplacements unless they have in the meantime acquiredregular and substantially equivalent employment, or theemployer can sustain his burden of proof that the failuretoofferfullreinstatementwas for legitimate andsubstantial business reasons." In the instant case there isno showing that at the time when openings and vacanciesoccurred any of the strikers had "acquired regular andsubstantially equivalent employment."' As the sole reasonfornot reinstating the strikerswhen openings andvacancies occurred, Sharts relied on the failure of thestrikers to comply with his requirement to file individualapplications as new employees and the failure of thosewho filed such applications to keep them current. Theinformation requested on this application was already inRespondent's records. As employee Harrison told Shartswhen an application was offered to him, Sharts alreadyhad more information on him in the office than he couldpossibly put down in an application. Respondent alsoadmittedly had a list of all the strikers with their mailingaddressesand telephone numbers. The ' employmentapplications were the same ones which were required to befiledby all new applicants for employment and anyemployed strikers admittedly would occupy the status ofnew employeeswithnoseniority.Under all thecircumstances, I find, contrary to the contention ofcounsel for Respondent, that the requirements to file newapplications for employment and to keep them current donotconstitute"legitimateand substantialbusiness'Although counsel for Respondent claimed at the instant hearing that 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasons" for the failure to accord the strikers fullreinstatement.As previously found, the strikers had made anunconditional request for reinstatement onMarch 14,1968.At that time they also put Respondent on noticethat their request was a continuing one by advising thatthe strikers will remain "available for employment to fillopenings when they occur or vacancies created by thedeparture of employees now working." In addition, 17strikers individually, in one form or another, made knowntheirdesireforreemployment to representatives ofRespondent, as previously found. Under the holding in theLaidlawdecision, which I deem controlling in the instantcase,'°Respondent was therefore required to offer thestrikers the positions which became open and availableand for which they were qualified without regard towhether they had filed new, employment applications orhadfailedtokeep them current.Moreover, therequirement that the strikers file applications foremployment as new employees with loss of seniority wasitselfadiscriminatory condition violative of Section8(a)(l) and (3) of the Act, as it penalized the strikers forhaving engaged in a protected concerted and unionactivity.Hence, the failure to comply with thisdiscriminatory condition could not in any eventserve as avalid defense to the failure to reinstate the strikers.Ihave previously found that sufficient openings andvacancies in positions formerly occupied by the strikersand for which they were qualified arose after theunconditional reinstatement request of March 14, 1968, tohave enabledRespondent to have reinstated all thestrikers.As the strikers continued to remain employeeswithin the meaning of Section 2(3) of the Act and asRespondent did not sustain its "burden of proof that thefailure to offer full reinstatement" to the strikers "was forlegitimate and substantial businessreasons" I find thatRespondent's failure to accord full reinstatement to thestrikers was violative of Section 8(a)(1) and (3) of the Acteven without regard to Respondent's intent orantiunionmotivation.Laidlawcase,supra."Moreover, I am convinced and also find that in failingtoreinstateanyof the strikers,Respondentwasdiscriminatorily motivated in an effort to keep the Unionfrom regaining its representative status in the plant, andthereby further violated Section8(a)(1) and(3) of the Acton this additional ground. Among the principal factorswhich lead me to this conclusion are the following:(1) The strikers were experienced employees with longservice records, some with over 15 and 20 years of service.(2)Respondentwas inneedofhelpwith thecommencement of its busy season and the increase of itswork force by about 50 percent. In addition, there was agreat deal of turnover- and new employees quit or wereterminated during their probationary period because theyproved to be unsatisfactory.(3)Respondent kept a list of the names, addresses andtelephone numbers of all strikers but never contacted anyof them about employment, despite the Union's lettersome strikers had obtained substantially equivalent employment,he neitheradduced nor offered sufficient probative evidence to support such a finding10Ideem it unnecessary to determine whether theLaidlawprincipleswould be applicable even if the request for reinstatement were not acontinuing one"As the principles enunciated in theLaidlawcase were not appliedprospectively in that case,I find no merit in Respondent's contention thatthey be applied prospectively in the instant case Respondent'sadditionalcontention that the Board's holding inLaidlawiswrong as a matter of lawis an argument which must be addressed to the Board and the courtsadvisingof their availability for future openings andvacancies and the inquiries of a large number of themabout their jobs.(4) Instead, Respondent sought referrals from the StateEmployment Service, other employment agencies, andhired from still other sources(5)Respondent admittedly at no time informed theUnion or the individual strikers who applied what wouldhave to be done to keep their applications "current."(6)No employment was offered even to those strikerswho had filed and kept their applications "current" withinthe meaning of Sharts' own definition. Thus, when askedby the General Counsel what he meant by "current,"Sharts testified at one point, "Well, within at least weeklycheckups."RespondentadmittedthatstrikersR.Molinari, who had the classification of WBA-2, and G.Lowery, who had the classifications of MS-2 and WBA-3,filed their employment applications with Respondent onMarch 26, 1968. General Counsel's Exhibit 5 shows thatonApril 3, 1968, R. Oliver was employed in theclassification ofWBA-3. Thus, when an opening for whichMolinari and Lowery were qualified arose within a weekafter they filed their application, it was filled by a newhire instead of being offered to them.(7)StrikersNorris and Rook, who admittedly filedtheir employment applications on March 26 and 22, 1968,respectively, had been promised by Sharts- to let themknow when and if anything "opens up.Althoughopenings and vacancies thereafter arose in classificationsforwhich they were qualified, Sharts never kept hispromise and filled the openings with new hires.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section, III,above, occurring in connection with its operations setforth in section I, above, have a close, intimate andsubstantial relation to trade, traffic, and commerce amongthe several States and -tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.By requiring the replaced strikers, who had made anunconditionalrequestforreinstatement,tofileemploymentapplicationsforemploymentasnewemployees with loss of seniority and by failing to offer fullreinstatement to said strikers when openings and vacanciesarose after their unconditional request for reinstatement,Respondent has discriminated with respect to their hire,tenure, and terms and conditions of employment, therebydiscouraging membership in the Union, and has engagedand is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act2.By the ,foregoing conduct Respondent has alsointerferedwith, restrained, and coerced its employees inthe exercise of their Section 7 rights and thereby hasengaged and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act. AMERICAN MACHINERY CORPORATION135THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action whichwill effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1)and (3) of the Act by failing to offer reinstatement to thereplaced strikers when openings and vacancies arose aftertheirunconditional request for reinstatement, I willrecommend that Respondent offer to the strikerslisted inAppendixB,' 2attachedhereto,immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofearnings theymay have suffered by reason of thediscriminatory failure to reinstate them by payment toeach of a sum of money equal to that which eachnormally would have earned as wages from the date of theunlawfulfailuretoreinstatethem to the date ofRespondent's offer ofreinstatement,less the net earningsof each during such period, with backpay and interestthereon to be computed in the manner established by theBoard in F. W.Woolworth Company,90 NLRB 289, andshall include interest at the rate of 6 percent per annum,to be computed in the manner set forth inIsisPlumbing& Heating Co.,138 NLRB 716. The determination of theexact date when an opening or vacancy arose, to which aspecific strikerwould have been reinstated absent theunlawful failure so to reinstate him, is hereby deferred tothe compliance stage of this proceeding.There remains for consideration the question of theremedy to be accorded the six strikers who applied forand accepted early retirement. As for the three (Rooks,Wales and Oliver) who applied for their early retirementafter the unconditional request for reinstatement of March14, 1968, and after Respondent's failure to reinstate them,Iagree with the General Counsel that they are entitled tothe same remedy as the other strikers and I have includedtheir names on Appendix B, attached hereto However, IagreewithRespondent that the remaining three (VanKirk, Ligas and Hampton) who applied for their earlyretirement beforeMarch 14, 1968, are not entitled to thesame remedy and I have therefore excluded them.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERRespondent,AmericanMachineryCorporation,Orlando,Florida, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfofUnited Steelworkers of America, AFL-CIO, or anyother labor organization, by requiring strikers who hadmade an unconditional request for reinstatement to fileapplications for employment as new employees with lossof seniority, or by failing to offer such strikers fullreinstatement to existingopeningsor vacancies, or bydiscriminating against them in any other manner withrespect to their hire, tenure, or any term or conditions ofemployment."This contains the names of all strikers listed in the complaint exceptfor the three listedinfra.(b) In any like or related manner interfering with,restraining or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Offer to those listed in Appendix B, attached hereto,immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem whole for any lossof earningstheymay havesuffered by reason of the unlawful failure to reinstatethem, in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports and all otherrecords necessary in determining the amount due asbackpay.(c)Notify those listed in Appendix B if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act, and the Universal MilitaryTraining and Service Act of 1948, as amended, afterdischarge from the Armed Forces.(d) Post at its plant in Orlando, Florida, copies of thenotice attached hereto as Appendix A.13 Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 12, shall, after being duly signed by anauthorized representative of Respondent, be posted by itimmediately upon receipt thereof, and be maintained by itforaperiodof60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondentto insurethat said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complytherewith.""In the event this Recommended Order is adopted by the Board thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Encorcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTdiscourage membership in or activitiesonbehalfofUnitedSteelworkersofAmerica,AFL-CIO,oranyother labor organization,byrequiring strikerswho had made an unconditionalrequestforreinstatement to file applications foremployment as new employees with loss of seniority, orby failing to offer such strikers full reinstatement to 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDexisting openings or vacancies, or by discriminatingagainst them in any othermannerwith respect to theirhire, tenure, or any term or condition of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed by Section 7 of the Act.WE WILL offer to all those listed in Appendix B,attached hereto, immediate and full reinstatement, totheirformerorsubstantiallyequivalentpositions,without prejudice to their seniority or other rights andprivileges,andmake them whole for any loss ofearnings they may have suffered as a result of thediscrimination against them.AMERICAN MACHINERYCORPORATION(Employer)DatedBy(Representative)(Title)Note:We will notify any of the above-namedemployees presently serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Farces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any questions concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street,Tampa, Florida33602, Telephone228-7227.APPENDIX B1.R. G. Blackburn2.Cecil H. Bryant3. Samuel Carlis4. Frank Lee Clay5. James John Davis6. Fred E. Dorman7.Shelby B. Douglas8.Melvin Engel9.Leland F. Foggin10.Lonnie Gamble11.Richard Harrison12.Austin G. Holben13. John M. Hores14.Melvin R. Hyder15. Jasper F. Jarvis16.Herbert C. Jeffrie17.Billy Johnson18.Mitchell F. Jordan19Coy E. Lewis20. G. M. Lowery21. Stanford J. Mahoney22. John W. Martin, Sr.23. Leslie T. McMulun24. Billy Mlotkowski25. R. V. Molinari26. Charles H. Moore27. E. J. Moore28.William D. Morrison29. Gene H. Norris30. F. F. Oliver31. Charles E. Patterson32, John H. Peterson, Sr.33.Wendel Price34. Philip S. Rooks35. John M. Schlayer36. Earl W Shope37. John W. Socky38. Thurman Soles39. Robert James Taylor40. Sammy Lee Thompson41. Alford S. Todd42. Fred D. Wells43. John G. White44. D. Poole45. D. Parker46.Wales ATTACHMENT "A"Column ABCDEFGHIInfo, fromGC Ex 3StrikersInfo. from GC Ex 3Job Classificationof StrikersInfo. fromGC Ex. 4Job Class. ofInitialReplacementInfo. fromGC Ex. 4InitialReplacementInfo from GCEx 6 - Term-ination Dateof InitialReplacementTestimony188-209Replacementsas of 3/14/68Info. from GCEx. 4 & 5Hiring Dates ofThose inColumn "F"Info from GCEx 6Termma-tion Dates ofThose in Column"F"Info. from GCEx 4&5Class. ofThose inColumn "F"P S. RooksTr.Dr -Cr.Op -Painter-LabCr.OpJ L. Espejostill employedEspejo11/9/67still employedCr Op.M F. WalesSM 1 LdmnSM I LdmnE Crisp1/2/68Platt2/7/687/26/68SM Ldmn.E.J.MooreWBA LdmnWBA LdmnW W. Phelps3/22/68Rouse1/16/68still employedWBA LdmnB H. HarrisonWBA IWBA LdmnW L Taylor2/21/68Thompson3/6/68still employedWBA 2R G. BlackburnMS Ldmn -WBA-IW 2MS LdmnJHubbardstill employedHubbard11/9/67still employedMS LdmnS L ThompsonWBA LdmnWBA LdmnW R. Harris1/17/68Hodge2/19/68still employedWBA LdmnF F OliverWBA Ldmn.WBA LdmnE,L Conley12/1/67P Ferguson12/19/67still employedWBA 3R S HamptonWBA IWBA 1W T Treadwell1/12/68L Conley11/8/677/19/68WBA 3M A. EngelWS Ldmn.WS LdmnR Terry3/22/68Stone12/12/67still employedWS LdmnJM HoresWBA 1WBA 3G.L Hesson11/24/67Hodges3/13/68still employedWBA 2F F. DormanWS 1WS 3J.W. Foster5/20/68Reilly11/9/67still employedWS 2E.W. ShopeWBA Ldmn -Tr DrWBA 3G F Hughes5/3/68Morgan11/13/67still employedWBA 3C H. MooreWBA 3-MS 2-Elec.Maint.Elec MaintD J. Cusick3/28/68Smith2/28/68still employedElec.MaintM E Van KirkWBA 1-WS 3WBA 3B. Flake11/29/67Hughes11/9/675/3/68WBA 3J. LigasMS I-WS 3MS 2J F. Nosal8/12/68Nosal11/9/678/12/68MS 2S. CarlisCr Op -Fk.Trk -Yd Trk -GLGLG A Leigh11/29/67Burns11/11/67still employedGLJ JarvisWBA 1WBA 3B F Morganstill employedRichardson1/29/68still employedWBA 3L GamblePtr: Fk.Trk -GLFk Tr -GLW Mikellstill employedMikell11/8/67still employedFk,Tr -GLJSchlayerStk,Clk.- CIS 2Stk.ClkR D. Smallstill employedSmall11/13/67still employedStk ClkC BryantGL-GrindGLL Robinson4/5/68Davis2/21/68still employedGLR J TaylorWax Dept -WS 1Wax DeptJ E Elderstill employedElder11/9/67still employedWax DeptG.H NorrisWB 1-WS-SM ISM 2L D. Loggins6/21/68Fergusonstill employedC.E PattersonWBA 2-IW 2-WS 3IW 3J.A Swordsstill employedSwords11/10/67still employed1W 3R. MollinariWBA 2WBA 3S J Hendricks5/25/68Matler2/5/68still employedWBA 3C. LewisIW Ldmn -WBA 2IW LdmiiJM. Evans8/9/68Evans11/13/678/9/68IW Ldmn.S.MahoneyWBA 2WBA 3B G Summerford1/26/68Brown3/11/685/2/68WBA 3M. JordanMS 2MS 2D Resseguia3/11/68Harrell2/27/68still employedMS 2A ToddWS 2WS 2A A Reillystill employedGausch2/5/684/17/68GLG LoweryMS 2-WBA 3MS 3J A. Tezak12/15/67Cusick11/9/673/28/68Elec.MaintA HolbenPainterPainterM R Kurbaba1/10/68Brewer1/25/68still employedPainterB. JohnsonWBA 3WBA 3A J Cain11/24/67Hastings11/10/67still employedWBA HlprH JeffriesWBA 3WBA HlprJ.EHastingsstill employedHamm11/20/67still employedWBA 2F.WellsWBA 3WBA HlprM Owens11/24/67Franklin3/10/685/24/68WBA 3M HyderIW 3IW 3T H. Stover7/19/68Stover11/10/677/19/68IW 3J,DavisIW 3IW 3R Smolk11/17/67E. Thomas2/26/684/16/68GLL.McMullenWBA 3WBA 3M.J. Faulk12/30/67J. Sanders8/21/68WBA HlprS DouglasMS 3GLA E. Nagorka12/1/67Ricks2/12/68still employedMS 3F ClayGLGLH R. Ricketson12/4/67StClair2/6/68still employedGLJ. PetersonWBA 3WBA 3C J Hammond11/29/67T. Russ2/12/683/15/68GLL FogginWBA 3GLF.JBurnsstill employedWilliams11/13/673/29/68GLW PriceWBA 3GLA C. Williams3/29/68Foster11/10/675/20/68WS 3D PooleSM 3SM 2W H. Neuroth1/8/68Loggins11/9/676/21/68SM 2JSockyMS 1MS 3W S. Nickerson5/31/68Nickerson11/10/675/31/68MS 3T. SolesWBA 3WBA 3W W Whited7/19/68Whited11/8/677/19/68WBA 3W. MorrisonWBA 3WBA HlprJ C Sanders8/27/68PhelpsJMartin, Sr.WBA 3WBA 3W J Langley12/1/67Hendricks11/21/675/25/68WBA 3B.MlotkonskiWRA 3WBA 3Lloyd Conley7/19/68Terry11/10/673/22/68WS Ldmn.D ParkerWBA 3GLD. Naismith1/5/68Robinson11/8/674/5/68GLJ.WhiteIWBA 3WBA 3C. Gagnon2/2/68Gagnon11/20/672/2/68WBA 3 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDAttachment B(Information herein was obtainedfrom G.C Exhs. 5 & 6)Names, classifications, hiring and termination dates of these employees who worked at American Machinery CorporationfollowingMarch 14, 1968, to the present, but does not include those listed in Column F of Attachment A.WBA LeadmanNameHiring DateTermination DateA Winfrey4/30/68Employed as of hearing dateH. Goodwin7/22/68Employed as of hearing dateWBA 1C. Stickney7/18/688/9/68L. Scroggins7/18/688/20/68R. Mallard7/20/687/31/68WBA 2C. Bolin5/7/68Employed as of hearing dateJ.McGinnis5/7/686/14/68C. Stewart7/23/688/2/68L. Jarvis7/29/688/2/68D. Jacks7/29/68Employed as of hearing dateJ.Anderson7/30/688/15/68W. Largent8/20/688/22/68J.Hargis8/27/68Employed as of hearing dateWBA 3H. Thompson4/15/68Employed as of hearing dateW. Daugherty4/25/687/ 19/68R Oliver4/30/68Employed as of hearing dateW Robinson5/13/68Employed as of hearing dateD. Carney5/ 15/68Employed as of hearing dateD. Duncan5/20/68Employed as of hearing date AMERICAN MACHINERY CORPORATION139J.Adams5/22/68Employed as of hearing dateW. Burkholder5/23/68Employed as of hearing dateR. Francis5/27/687/19/68R. Geddis6/6/68Employed as of hearing dateT. Newborn6/6/68Employed as of hearing dateA. Erwin6/7/68Employed as of hearing dateG. Charbonneau6/10/688/23/68R Oviatt6/17/68Employed as of hearing dateW McCullar6/24/687/19/68P. Robinson7/1/687/19/68D. Norton7/13/687/29/68E. Stamford7/17/68Employed as of hearing dateJTodd7/24/68Employed as of hearing dateS. Noniewicz7/24/68Employed as of hearing dateH Wheeler8/1/68Employed as of hearing dateB. Roach8/1/68Employed as of hearing dateE. Jackson8/26/68Employed as of hearing dateWBA HelperR. Feacher4/10/688/3/68R. McGlothlin4/15/688/15/68M. Jenner5/ 15/68Employed as of hearing dateH Smith8/8/68Employed as of hearing dateB. Schmidt8/8/689/3/68D. Hurst8/14/688/22/68J.Ragins8/22/68Employed as of hearing dateSM LeadmanE Goodwin7/18/68Employed as of hearing dateSM 1H Bertot7/15/68Employed as of hearing date 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDSM2J.Hutchinson7/18/689/4/68SM 3C. Henley4/16/687/19/68H. Ellis6/10/68Employed as of hearing dateP. Levas7/15/68Employed as of hearing dateW. Tompkin7/23/687/26/68SM HelperW. Gampher7/ 18/68Employed as of hearing dateL. Garavalia7/22/688/2/68GLJ.Gaskins2/14/684/5/68B. Acree4/16/687/19/68M. Lamprey4/22/68Employed as of hearing dateG. White4/22/685/3/68C. Jolly5/1/68Employed as of hearing dateC. Hill, Jr.5/1/68Employed as of hearing dateR, Criswell5/6/685/10/68B.Mikell5/27/686/20/68F.Ryles6/1/68Employed as of hearing dateD Samples7/1/687/12/68V. Gray7/3/68Employed as of hearing dateG. Myers7/8/687/24/68T. Fuller7/24/68-9/16/68U. Crews8/2/68Employed as of hearing dateE. Dent8/2/68Employed as of hearing dateJ.Gray9/3/68Employed as of hearing dateL Henderson9/4/68Employed as of hearing date AMERICAN MACHINERY CORPORATION141IW LeadmanW. Elliot7/24/68Employed as of hearing date1W 3J.StreeterM FarrisH, HaganA. BarnesJ.Meade7/18/687/22/687/22/688/5/689/3/68Employed as of hearing dateEmployed as of hearing date8/2/688/19/68Employed as of hearing date1W HelpersB. AdamsA. Gillian7/18/688/7/688/2/68Employed as of hearing dateMS 1S. Smathers6/17/688/9/68MS 2R. Armstrong7/22/688/23/68MS 3H. BathrickD. Elliott4/15/686/3/68Employed as of hearing dateEmployed as of hearing dateWS HelperJ.HilburnJ. Scurlock6/6/686/20/686/28/687/3/68ElectricalMaintenanceJMaxon5/6/68Employed as of hearing date 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDPainterL. RobesonF.Watson6/17/688/27/68Employed as of hearing dateEmployed as of hearing date